                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

     JEFFREY P. CONWAY,
                                                     CV 17-71-GF-JCL
                          Plaintiff,

     vs.                                              ORDER

     UNITED STATES OF AMERICA,

                          Defendant.

           This negligence action comes before the Court on Defendant United States

of America’s motion for summary judgment and motion to dismiss a petition by

United States employee Jason Hardy to certify that he was acting within the scope

of his office or employment at the time of the underlying incident giving rise to

Plaintiff Jeffrey Conway’s claims. Because the United States has not waived its

sovereign immunity as to Conway’s tort claims, the United States is entitled to

summary judgment and Captain Hardy’s petition to certify is properly dismissed.

I.         Background1

           Conway was injured in a motor vehicle collision in the early morning hours

of Sunday, September 7, 2014, when the vehicle he was driving was struck head on


1 Consistent with well-established summary judgment standards, the Court takes
the following facts from the materials of record and, where disputed, views them in
the light most favorable to Conway as the non-moving party.
                                             1
by a vehicle driven by Hardy. At the time of the incident, Hardy was an active duty

captain with the United States Air Force, stationed at Malmstrom Air Force Base

in Montana. Hardy’s work assignments were consistent with a Monday through

Friday day shift schedule, and he was off-duty for the weekend when the incident

occurred.

      On Saturday, September 6, 2014, Hardy attended a friend’s wedding in the

afternoon or early evening, went out for a meal, and then returned to his off-base

apartment. Later that evening, Hardy walked to a bar and grill where he helped as

an assistant to the bartender. After that, Hardy met friends at a different bar and

then walked back to his apartment. Hardy does not remember anything that

happened between arriving home from the bar late that night and waking up in the

emergency room after the incident.

      Following the incident, the Air Force initiated a “line of duty” investigation

pursuant to Air Force Instruction 36-2910 Line of Duty (Misconduct)

Determination for purposes of determining Hardy’s eligibility for certain

government benefits. Retired Lieutenant Colonel Keith Hepler carried out the

investigation, and ultimately determined that Hardy had engaged in a bona fide

suicide attempt secondary to preexisting combat-related post-traumatic stress

disorder, traumatic brain injury, alcohol abuse, alcohol dependence, and major

                                           2
depressive disorder. (Doc. 37-2, at 46). As a result, Hepler concluded that Hardy

was in the line of duty at the time of the incident.

      In August 2017, Conway commenced this action against the United States

pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b), alleging

claims for negligence and negligent supervision. The United States moves for

summary judgment on both claims on the ground that it has not waived sovereign

immunity and subject matter jurisdiction is thus lacking. The United States also

moves to dismiss Hardy’s petition to certify that he was acting in the scope of his

office or employment because he is not a party to this proceeding.

II.   Summary Judgment Standards

      Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The party seeking

summary judgment bears the initial burden of informing the Court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of any genuine issue of material fact. Celotex

Corp. v. Cattrett, 477 U.S. 317, 323 (1986). A movant may satisfy this burden




                                           3
where the documentary evidence produced by the parties permits only one

conclusion. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 251 (1986).

       Once the moving party has satisfied its initial burden with a properly

supported motion, summary judgment is appropriate unless the non-moving party

designates by affidavits, depositions, answers to interrogatories or admissions on

file “specific facts showing that there is a genuine issue for trial.” Celotex, 477

U.S. 317, 324 (1986). The party opposing a motion for summary judgment “may

not rest upon the mere allegations or denials” of the pleadings. Anderson, 477 U.S.

at 248.

       In considering a motion for summary judgment, the court “may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 130, 150 (2000); Anderson, 477 U.S. at 249-50. The Court must

view the evidence in the light most favorable to the non-moving party and draw all

justifiable inferences in the non-moving party’s favor. Anderson, 477 U.S. at 255;

Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir. 2007).

III.   Discussion

       “The United States can only be sued to the extent that it has waived its

sovereign immunity.” Baker v. United States, 817 F.2d 560, 562 (9th Cir. 1987).

The FTCA provides a waiver of sovereign immunity, making the United States

                                           4
liable to the same extent as a private party for certain torts committed by federal

employees acting within the scope of their employment. United States v. Orleans,

425 U.S. 807, 813 (1976). The FTCA’s waiver of sovereign immunity must be

strictly construed in favor of the United States. Brady v. United States, 211 F.3d

499, 502 (9th Cir. 2000).

      The FTCA’s waiver of sovereign immunity is not without limitation.

Relevant here, the waiver is limited to claims based on conduct by a federal

employee “acting within the scope of his office or employment…” 28 U.S.C. §

1346(b)(1). The waiver is also subject to several specific exceptions, including the

discretionary function exception. 28 U.S.C. § 2680. The discretionary function

exception bars “[a]ny claim…based upon the exercise or performance or the failure

to exercise or perform a discretionary function or duty on the part of a federal

agency or an employee of the Government, whether or not the discretion be

abused.” 28 U.S.C. § 2680(a).

      To determine whether the discretionary function exception applies, the court

must engage in a two-step analysis. Terbush v. United States, 516 F.3d 1125, 1129

(9th Cir. 2008) (citing Berkowitz v. United States, 486 U.S. 531, 536-37 (1988)).

First, the court must determine whether the challenged action involves an element

of judgment or choice. Terbush, 516 F.3d at 1129. When a “federal statute,

                                          5
regulation, or policy specifically prescribes a course of action for an employee to

follow,” there is no judgment or choice involved and the discretionary function

exception does not apply. Terbush, 516 F.3d at 1129 (quoting Berkowitz, 486 U.S.

at 536).

      Second, the court must determine whether the challenged action “is of the

kind that the discretionary function exception was designed to shield,” that is,

actions “grounded in social, economic, or political policy.” Terbush, 516 F.3d at

1129. When a government employee exercises discretion at step one, “it must be

presumed that the agent’s acts are grounded in policy when exercising that

discretion.” Miller v. United States, 163 F.3d 591, 593 (9th Cir. 1998). The United

States has the burden of proving that this two-part test is met and that the

discretionary function exception applies. Terbursh, 516 F.3d at 1129.

      A.     Negligence

      The United States argues it is entitled to summary judgment on Conway’s

negligence claim because the undisputed facts show that Hardy was not acting

within the course and scope of his employment at the time of the incident, which

means there has been no waiver of sovereign immunity.

      When a government “employee is a member of the military, the scope of

employment ‘means acting in the line of duty.’” Lutz v. United States, 685 F.2d

                                          6
1178, 1182 (9th Cir. 1982) (quoting 28 U.S.C. § 2671). For purposes of defining

“line of duty” under the FTCA, the Ninth Circuit looks to “the applicable state law

of respondeat superior,” here Montana. Lutz, 685 F.2d at 1182. See 28 U.S.C. §

1346(b)(1) (directing courts to apply “the law of the place where the act or

omission occurred”). The Ninth Circuit has specifically recognized that “[t]he ‘line

of duty’ standard does not expand scope of employment beyond that recognized

under the state law of respondeat superior.” Hartzell v. United States, 786 F.2d

964, 966 (9th Cir. 1986).

      Thus, the fact that Hardy was a member of the military at the time of the

incident does not change the applicable standard. The Ninth Circuit has expressly

rejected the idea that “the unique characteristics of military service bring a soldier

within the scope of employment in circumstances in which a civilian would be

found to be acting outside the bounds of his employment.” Hartzell, 786 F.2d at

967. Were it otherwise, “the United States would be liable for virtually any tort

committed by a serviceman, whether he was on-duty, off-duty, or on leave at the

time of the incident. This result is clearly inconsistent with the limited waiver of

sovereign immunity Congress intended in the FTCA.” Hartzell, 786 F.2d at 969.

See also Sharrock v. United States, 673 F.3d 1117, 1119 (9th Cir. 2012) (finding

that under California law no FTCA claim was viable against the United States

                                           7
when a military member was driving his personal vehicle to basketball practice at a

facility furnished by the Navy for its recreation program). Thus, to determine

whether Hardy was acting in the scope of his employment for purposes of the

FTCA, the Court looks to Montana’s principles of respondeat superior.

      Under Montana law, an employer is only liable for the acts of an employee

acting within the course and scope of his duties. Bowyer v. Loftus, 194 P.3d 92, 93

(Mont. 2008). To be within the course and scope of employment, an employee

must have been acting “in furtherance of his employer’s interest or for the benefit

of his master.” Maguire v. United States, 835 P.2d 755, 758 (Mont. 1992)

(employee who sexually assaulted patient while was not acting for the benefit of

the employer). In cases involving employee travel, Montana courts most often rely

on two critical factors. Fretts v. GT Advanced Technologies Corp., 2013 WL

1910395 **7-8 (D. Mont. May 8, 2013). First, “the work must create the necessity

for the travel,” such that the employer directs the employee to make the trip or

gives him the option of doing so. Fretts, 2013 WL 1910395 *8. Second, the

incident “must occur during working hours or while the employee is on official

travel time; payment of hourly wages is not the key inquiry but instead whether the

collision occurs during the employee’s on-duty hours.” Fretts, 2013 WL 1910395

*8. See e.g. Bowyer v. Loftus, 194 P.3d 92, 94 (Mont. 2008) (finding that employee

                                          8
traveling on off-duty hours and not carrying out any task for his employer was not

within course and scope of employment); Buhl v. Warm Springs State Hosp., 769

P.2d 1258, 1259 (Mont. 1989) (finding that travel to and from a place of work,

“going and coming,” is not within the scope of employment).

      Here, the undisputed evidence demonstrates that Hardy was not acting in the

course and scope of his employment at the time of the incident. Rather the incident

took place while Hardy was off-duty and away from his place of employment on

Malmstrom Air Force Base. Hardy was not in uniform, and was not traveling to or

from his place of employment at the time of the incident. Rather, Hardy was

driving his personal vehicle for purely personal reasons when he collided with

Conway’s vehicle on the highway. Hardy testified that he could not have been on

an official trip for the Air Force at 3:30 a.m. when the incident occurred, and there

is no evidence that he was on any work-related mission or otherwise engaged in

any Air Force business. The undisputed evidence thus establishes that, under

Montana law, Hardy was not acting with the scope of his employment at any time

on the evening of the incident.

      Conway nevertheless argues there was a sufficient connection between

Hardy’s tortious conduct and his employment for purposes of establishing

respondeat superior liability under Montana law. For support, Conway relies on the

                                          9
Air Force’s “line of duty” determination, which concluded that at the time of the

incident Hardy was engaged in a bona fide suicide attempt as a result of his

combat-related service.

      But as several federal courts have recognized, a military line of duty

determination conducted for purposes of determining benefit eligibility does not

constitute a determination that the employee acted with the scope of employment

for purposes of the FTCA. See Walsh v. United States, 31 F.3d 696, 699 (8th Cir.

1994) (concluding that military line of duty determination made for purposes of

determining the enlisted member’s right to receive benefits was not relevant to a

determination of whether the enlisted member was acting in the line of duty for

purposes of the FTCA); Hamm v. United States, 439 F.Supp. 2d 262, 266-67

(W.D. N.Y. 2006);

      These cases are consistent with the Air Force Instruction 36-2910, pursuant

to which Hepler conducted his investigation. That instruction states that a line of

duty determination is “completely distinct from usage” under the FTCA “and has

no bearing on the meaning of the phrase ‘acting within the scope of his office or

employment’ as used in that Act.” (Doc. 34-1, at 3). Thus, the Air Force’s

determination that Hardy was in the line of duty at the time of the incident is not

helpful for purposes of determining whether he was acting in the scope of his

                                          10
employment for purposes of the FTCA. Rather, that inquiry is governed by

Montana law of respondeat superior.

      As set forth above, the undisputed facts establish that Hardy was not acting

the scope of his employment at the time of the incident. Accordingly, the United

States has not waived its sovereign immunity and the Court does not have subject

matter jurisdiction over Conway’s negligence claim.

      B.     Negligent Supervision

      The Complaint alleges that the Air Force was aware of Hardy’s mental

health and substance abuse problems “and negligently failed to address them and

negligently failed to supervise Hardy, which led to the” incident and Conway’s

resulting damages. (Doc. 1, at 3). To the extent these allegations can be read as

asserting a claim that the United States violated an unspecified medical or

psychological standard of care, the claim fails as a matter of law because Conway

has not presented any expert testimony as required to support such a claim. See

Beehler v. Eastern Radiological Assoc. P.C., 289 P.3d 131, 136 (Mont. 2012).

      To the extent the allegations in the Complaint can otherwise be read as

asserting a claim for negligent supervision, the United States argues it is entitled to

summary judgment because (1) Conway has not shown that the United States had a

duty to exercise supervisory control over Hardy while he was off-duty and (2) the

                                          11
claim falls within the discretionary function exception to the FTCA’s waiver of

sovereign immunity. The United States is correct on both points.

      First, under Montana law, to prevail on a claim for negligent supervision

Conway would have to demonstrate that the United States had a duty to exercise

supervisory control over Hardy under the circumstances. As a general rule, absent

a special relationship of custody or control, there is no duty to protect third-parties

from harm. Kreig v. Massey, 781 P.2d 277, 279 (Mont. 1989). On the record before

the Court, there is no evidence establishing such a special relationship in this case.

As discussed above, the undisputed evidence establishes that Hardy was off-duty at

the time of the incident, was away from his place of employment on Malmstrom

Air Force Base, and was traveling for purely personal reasons. Absent evidence a

special relationship, Conway has not shown that the United States owed him a duty

to exercise supervisory control over Hardy under the circumstances. Nor does

Hardy’s military status create a special relationship with the United States giving

rise to a duty to exercise supervisory control over him while he was off-base and

off-duty. See e.g. Louie v. United States, 776 F.2d 819, 824-27 (9th Cir. 1985).

      Even if Conway could establish the presence of a duty, his claim for

negligent supervision is barred by the discretionary function exception to the

FTCA. Notably, Conway does not argue otherwise in response to the United

                                           12
States’ motion. Several federal courts, including the Ninth Circuit and the Great

Falls division of this Court, have held that “claims regarding training, supervision,

and investigation are barred by the discretionary function exception” to the FTCA.

Bisom v. United States, 2015 WL 12591717 *2 (D. Mont. May 11, 2015). See also

Vickers v. United States, 228 F.3d 944, 950 (9th Cir. 2000) (recognizing “that

decisions relating to hiring, training, and supervision of employees usually involve

policy judgments of the type Congress intended the discretionary function

exception to shield”); Nurse v. United States, 226 F.3d 996, 1001-02 (9th Cir. 2000)

(finding claims of negligent and reckless employment, supervision, and training

fall   “squarely within the discretionary function exception”); Dretar v. Smith, 752

F.2d 1015, 1017 n.2 (5th Cir. 1985) (“Supervising employees is certainly a

discretionary function.”).

       Here, as in the above-cited cases, both prongs of the discretionary function

test are satisfied. First, there is no evidence of any mandatory regulations or

policies regarding supervision of off-duty Air Force employees under analogous

circumstances and any decisions by the Air Force on whether and how closely to

supervise Hardy were discretionary. Second, because the Air Force exercised its

discretion, it is presumed that its decisions were grounded in social, economic, or

political policy. Conway’s negligent supervision claim thus falls within the

                                          13
discretionary function exception to the waiver of sovereign immunity under the

FTCA, and is subject to summary dismissal for lack of subject matter jurisdiction.

      C.      Petition to Certify

      Pursuant to 28 U.S.C. § 2679(d)(3), Hardy has filed a petition asking the

Court to find and certify that he was acting within the scope of his office or

employment with the United States Air force when the events giving rise to this

matter occurred. (Doc. 39). Hardy’s petition essentially reiterates the same

arguments and relies on the same evidence that Conway presents in response to the

United States’ motion for summary judgment.

      The United States moves to dismiss the petition on the ground that Hardy is

not a party to this case and no civil action or proceeding has been brought against

him any court. (Doc. 46). Because the Court concludes for the reasons set forth

above that the undisputed evidence establishes that Hardy was not acting in the

scope of his employment at the relevant time, the petition to certify is not well-

taken. Thus, the Court declines to address the question of whether the petition is

procedurally proper and, for present purposes, orders that it be dismissed.

IV.   Conclusion

      For reasons set forth above,

      IT IS ORDERED that Defendant’s Motion for Summary Judgment (doc. 31)

                                          14
is GRANTED, Defendant’s Motion to Dismiss Petition (doc. 45) is GRANTED,

and this case is DISMISSED.

     DATED this 17th day of December, 2018.



                                         ______________________________
                                         Jeremiah C. Lynch
                                         United States Magistrate Judge




                                    15
